190 S.W.3d 604 (2006)
STATE of Missouri, Respondent,
v.
James A. HILL, Appellant.
No. WD 64617.
Missouri Court of Appeals, Western District.
May 9, 2006.
Dimitra Y. Massey, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
*605 Before ULRICH, P.J., BRECKENRIDGE and SMART, JJ.

ORDER
PER CURIAM.
James A. Hill appeals his conviction and sentence for first degree assault, under section 565.050, RSMo 2000, first degree robbery, under section 569.020, RSMo 2000, and armed criminal action, under section 571.015, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).